639 F.2d 306
Joe C. RAMIREZ, Plaintiff-Appellee, Cross-Appellant,v.M. David LOWE, Administrator of the M. David Lowe Groupemployees profit sharing plan and trust, et al.,Defendants-Appellants, Cross-Appellees.
No. 79-3387.
United States Court of Appeals,Fifth Circuit.

Unit A
Nov. 7, 1980.
Appeals from the United States District Court for the Southern District of Texas; Norman W. Black, Judge.
George A. Rustay, Vincent L. Marino, Houston, Tex., for defendants-appellants, cross-appellees.
Clayton A. Davis, Albert H. Wingate, Houston, Tex., for plaintiff-appellee, cross-appellant.
Before INGRAHAM, GEE and TATE, Circuit Judges.
PER CURIAM:


1
Affirmed on the basis of the Memorandum and Opinion of the district court, Ramirez v. M. David Lowe, Administrator, et al., dated August 15, 1979, 504 F. Supp. 21 (S.D.Tex.1979).


2
AFFIRMED.